Case 1:18-cv-06584-VEC Document 61 Filed 01/04/19 Page 1 of 1

UN|TED STATES D|STR!CT COURT
SOUTHERN D|STR[CT OF NEVV YORK

 

N|COLE BURGESS,

ATTORNEYS AFF|RMAT|ON
P|aintitf,

Case No.: 18-cv-6584 (VEC)
-against-

PETER GOODMAN, PG EAST HOUSTON
CORP., 203 HENRY STREET REALTY CORP.,
288 MULBERRY STREET REALTY CORP.,
TOURBILL|ON47 LLC1 HAROLD THOIV|AS
CARTER, lGNAClO l\/IATTOSNOYA, MARK
CONNELL and BEA’S TAVERN lNC.,

Defendants.

 

Stuart H. Finkelstein, an attorney duly admitted to practice in the Southern
District Court of NeW'York, affirms under penalties of perjury as follows:
1. | am the attorney for Plaintitf in the above captioned action and submit this
Att”lrmation pursuant to Docket Entry 60, Order to Shovv Cause.
2. |\/ly last contact with Plaintitf Burgess Was the last Week of November, 2018. Since
that time l have been unable to communicate With P|aintiti Burgess.
3. l have called Plaintifi Burgess and her phone number is not Working and have
been unable to speak With her.

Dated: January 4, 2019
Syosset, NeW York

  

 

stuart H. Finkeistein,\€q./

Atiorney for P|a-intiff

338 Jericho Turnpike
Syosset, NeW York 11791
(718) 261-4900

